Title: From George Washington to Colonel Elias Dayton, 20 May 1780
From: Washington, George
To: Dayton, Elias



Sir
Head Quarters Morris Town 20th May 1780

I have this morning recd yours without a date. If the embarkation mentioned by you is intended for Hallifax and Cape Breton, I cannot conceive why it should partly consist of Horse, which will be in a manner useless at either of those places. I would therefore wish your emissary to make as minute enquiry as possible into their real destination—desire him also in every communication which he makes to be very particular in the number and force of the Vessels of War which remain in the Harbour and what obstructions they have made at the entrance of the Harbour. I am Sir Yr most obt Servt

Go: Washington

